Exhibit 10.17 December 12, 2008 Thomas Miller, Ph.D. c/o Discovery Laboratories, Inc. 2600 Kelly Road Suite 100 Warrington, PA 18976 Re:Amendment to Employment Agreement Dear Dr. Miller, This amendment is attached to and made part of the Amended and Restated Employment Agreement dated as of June 12, 2006 between you and Discovery Laboratories, Inc., as amended (the “Agreement”).Effective as of the date hereof the parties hereby agree that certain provisions of the Agreement are revised as set forth below.Capitalized terms used herein and not otherwise defined shall have the meanings ascribed to such terms as set forth in the Agreement. Section 2 of the Agreement is hereby amended to provide (i) that the Term of the Agreement shall continue through May 3, 2010, and (ii) that, commencing on May 4, 2010, and on each May 4th thereafter, the Term of the Agreement shall automatically be extended for one additional year, except in the event of notice as provided for therein. Except as amended herein, the remaining terms and conditions of the Agreement shall remain in full force and effect.This addendum confirms an agreement between you and the Company with respect to the subject matter hereof and is a material part of the consideration stated in the Agreement and mutual promises made in connection therewith.Please indicate your acceptance of the terms contained herein by signing both copies of this amendment, retaining one copy for your records, and forwarding the remaining copy to the Company. DISCOVERY LABORATORIES, INC. By: /s/ Robert J. Capetola Name: Robert J. Capetola, Ph.D. Title: President and CEO Accepted and Agreed to: /s/ Thomas Miller Name: Thomas Miller, Ph.D.
